



EXHIBIT 10.1


AMENDMENT NO. 5 AND WAIVER TO FINANCING AGREEMENT
AMENDMENT NO. 5 AND WAIVER TO FINANCING AGREEMENT, dated as of June 29, 2018
(this "Amendment"), to the Financing Agreement, dated as of September 24, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Remark Holdings, Inc., a Delaware
corporation (the "Parent"), each subsidiary of the Parent listed as a "U.S.
Borrower" on the signature pages thereto (together with the Parent and each
other Person that executes a Joinder Agreement (as defined therein) and becomes
a "U.S. Borrower" thereunder, each a "U.S. Borrower" and, collectively, jointly
and severally, the "U.S. Borrowers"), KanKan Limited, a company organized under
the laws of the British Virgin Islands (the "BVI Borrower" and together with the
U.S. Borrowers, each, a "Borrower" and, collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as defined therein), each a "Guarantor" and, collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), MGG Investment Group LP ("MGG"), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Collateral Agent"), and MGG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and, collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Lenders amend certain terms
and conditions and waive certain provisions of the Financing Agreement as more
fully set forth herein, and the Lenders are willing to amend certain terms and
conditions and waive such provisions of the Financing Agreement on the terms set
forth herein;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
2.     Amendment.
(a)     New Definition. Section 1.01 of the Financing Agreement is hereby
amended by adding the following defined term thereto in appropriate alphabetical
order:
"Required Payment Date" means July 2, 2018; provided, that Required Payment Date
shall mean (a) July 31, 2018, if the Agents receive in cash an amount equal to
$250,000 (the "July Extension Payment") on or prior to July 2, 2018, (b) August
31, 2018, if the Agents receive in cash (i) the July Extension Payment on or
prior to July 2, 2018 and (ii) an amount equal to $250,000 (the "August
Extension Payment") on or prior to August 1, 2018, or (c) September 28, 2018, if
the Agents receive in cash (i) the July Extension Payment on or prior to July 2,
2018, (ii) the August Extension


DOC ID - 28605228.2
 
 






--------------------------------------------------------------------------------





Payment on or prior to August 1, 2018 and (iii) an amount equal to $500,000 on
or prior to September 3, 2018.
(b)     Amendment to Section 2.05(c)(vi). Section 2.05(c)(vi) of the Financing
Agreement is hereby amended and restated to read in its entirety as follows:
"(vi)    On or prior to the Required Payment Date, the U.S. Borrowers shall
prepay the outstanding principal of the Loans in accordance with Section 2.05(d)
in an amount equal to $8,000,000 (the earlier of (A) the date of such prepayment
and (B) the Required Payment Date, the "Specified Date")."
3.     Waivers.
(a)     Pursuant to the Subscription Agreement, dated June 2018, by and among
Chengdu Remark Technology Co., Ltd. (“CDRT”), Beijing All-in-one Cloud Net
Technology Co., Ltd. (“AIO”), Mr. Wen Sinan and Beijing All-in-one Technology
Co., Ltd., CDRT, a Subsidiary of the Parent, acquired a 20% equity interest in
AIO for $1,000,000 (the “AIO Investment”). The Loan Parties failed to obtain the
written consent of the Required Lenders prior to making the AIO Investment as
required under Section 7.02(e) of the Financing Agreement. The Loan Parties have
requested the Agents and the Lenders to waive any Event of Default under any
Loan Document that arose solely from making the AIO Investment , and the Agents
and the Lenders hereby consent to such request.
(b)     The waivers in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.
4.     Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:
(a)     Representations and Warranties; No Event of Default. After giving effect
to the waivers set forth in Section 3 above, the representations and warranties
herein, in Article VI of the Financing Agreement (other than Section 6.01(z)
solely relating to the CBG Acquisition and the CBG Acquisition Documents) and in
each other Loan Document, certificate or other writing delivered by or on behalf
of the Loan Parties to any Agent or any Lender pursuant to the Financing
Agreement or any other Loan Document on or immediately prior to the Fifth
Amendment Effective Date are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct


 
2
 






--------------------------------------------------------------------------------





in all respects subject to such qualification) on and as of such earlier date),
and no Default or Event of Default has occurred and is continuing as of the
Fifth Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.
(b)     Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.
(c)     Authorization, Etc. The execution and delivery by each Loan Party of
this Amendment and each other Loan Document to which it is or will be a party,
and the performance by it of the Financing Agreement, as amended hereby, (i) are
within the power and authority of such Loan Party and have been duly authorized
by all necessary action, (ii) do not and will not contravene any of its
Governing Documents, (iii) do not and will not result in or require the creation
of any Lien (other than pursuant to any Loan Document) upon or with respect to
any of its properties, (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except (solely for the purposes of this subclause (iv))
to the extent that such default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect and (v) do not contravene any applicable Requirement of
Law or any Contractual Obligation binding on or otherwise affecting it or any of
its properties, except (solely for the purposes of this subclause (v)) to the
extent it could not reasonably be expected to have a Material Adverse Effect.
(d)     Enforceability of Loan Documents. Each of this Amendment and the
Financing Agreement, as amended hereby, is a legal, valid and binding obligation
of each Person party hereto and thereto, enforceable against each such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and by principles of equity.
(e)     Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment and performance
by any Loan Party of this Amendment and the Financing Agreement, as amended
hereby.
5.     Conditions to Effectiveness. This Amendment shall become effective as of
the date when, and only when, all of the following conditions have been
satisfied as determined in Collateral Agent's discretion (such date, the "Fifth
Amendment Effective Date"):


 
3
 






--------------------------------------------------------------------------------





(a)     Collateral Agent shall have received this Amendment duly executed by the
Loan Parties, each Agent and each Lender;
(b)     The Borrowers shall have paid on or before the Fifth Amendment Effective
Date all fees, costs and expenses then invoiced and payable, if any, pursuant to
Section 2.06 (including fees provided for in the Fee Letter) and 12.04 of the
Financing Agreement;
(c)     After giving effect to the waivers set forth in Section 3 above, the
representations and warranties contained in this Amendment, in Article VI of the
Financing Agreement (other than Section 6.01(z) solely relating to the CBG
Acquisition and the CBG Acquisition Documents) and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
hereto or thereto on or prior to the Fifth Amendment Effective Date are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct on
and as of such earlier date in all respects subject to such qualification) on
and as of such date as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), and no Default
or Event of Default has occurred and is continuing as of the Fifth Amendment
Effective Date or would result from this Amendment becoming effective in
accordance with its terms; and
(d)     a certificate of an Authorized Officer of each Loan Party, certifying as
to the matters set forth in Section 5(c) above.
6.     Continued Effectiveness of the Financing Agreement and Other Loan
Documents. Each Loan Party hereby (a) acknowledges and consents to this
Amendment, (b) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Fifth Amendment Effective Date, all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", “thereof,”
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, (c) confirms and
agrees that, to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent, for the benefit of the Agents and the Lenders,
or to grant to the Collateral Agent, for the benefit of the Agents and the
Lenders, a security interest in or Lien on any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects and (d) with respect to each Loan Party
that is a Guarantor, confirms and agrees that all of the provisions of and
obligations under its Guaranty are hereby ratified and confirmed in all
respects. This Amendment does not and shall not affect any


 
4
 






--------------------------------------------------------------------------------





of the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Financing Agreement or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect, and nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Financing Agreement or instruments securing the same. Nothing
expressed or implied in this Amendment shall be construed as a release or other
discharge of any Loan Party under the Financing Agreement, or the other Loan
Documents, as amended hereby, from any of its obligations and liabilities as a
"Borrower", "Guarantor" or "Loan Party" thereunder. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.
7.     Release. Each Loan Party hereby acknowledges and agrees that: (a) neither
it nor any of its Subsidiaries has any claim or cause of action against any
Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) and (b) the Agents and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates. Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of their rights, interests, security and/or remedies. Accordingly,
for and in consideration of the agreements contained in this Amendment and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case prior to the Fifth Amendment Effective
Date, directly arising out of, connected with or related to the Financing
Agreement or any other Loan Document or any act, event or transaction related or
attendant thereto (other than this Amendment or the agreements of any Agent or
any Lender contained therein) or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby. The
foregoing release does not release or discharge, or operate to waive performance
by, the Agents or the Lenders of their express agreements and obligations stated
in the Loan Documents on or after the Fifth Amendment Effective Date.


 
5
 






--------------------------------------------------------------------------------





8.     Miscellaneous.
(a)     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b)     Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)     This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
(d)     Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.
(e)     Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]




 
6
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 
U.S. BORROWERS:
 
 
 
 
REMARK HOLDINGS, INC.
 
BANKS.COM, INC.
 
BIKINI.COM, LLC
 
ROOMLIA, INC.
 
VEGAS.COM, LLC
 
By:
/s/ Kai-Shing Tao
 
 
Name:
Kai-Shing Tao
 
 
Title:
Chief Executive Officer
 
 
 
 
BVI BORROWER:
 
 
 
 
KANKAN LIMITED
 
By:
/s/ Kai-Shing Tao
 
 
Name:
Kai-Shing Tao
 
 
Title:
Director
 
 
 
 
GUARANTORS:
 
 
 
 
CASINO TRAVEL & TOURS, LLC
 
CTT TOURS, LLC
 
CT&T TRANSPORTATION, LLC
 
INTAC INTERNATIONAL, INC.
 
LV.COM, LLC
 
REMARK TRAVEL, INC.
 
SLAPTV LLC
 
REMARK HOLDINGS SPV, INC.
 
RAAD PRODUCTIONS, LLC
 
By:
/s/ Kai-Shing Tao
 
 
Name:
Kai-Shing Tao
 
 
Title:
Chief Executive Officer



 
 
 






--------------------------------------------------------------------------------





 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
 
 
 
 
MGG INVESTMENT GROUP LP


By: MGG GP LLC,
its general partner


 
By:
/s/ Kevin F. Griffin
 
 
Name:
Kevin F. Griffin
 
 
Title:
Chief Executive Officer



 
 
 






--------------------------------------------------------------------------------





 
LENDERS:
 
 
 
 
MGG FUNDING II LLC
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, L.P.
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG OFFSHORE FUNDING I LLC
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF DRAWDOWN UNLEVERED FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 



 
 
 






--------------------------------------------------------------------------------





 
MGG SF EVERGREEN UNLEVERED FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG CANADA FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer





 
 
 




